
	
		II
		112th CONGRESS
		2d Session
		S. 2152
		IN THE SENATE OF THE UNITED STATES
		
			March 2, 2012
			Mr. Rubio introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		
			March 7, 2012
			Committee discharged; referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To promote United States policy objectives in Syria,
		  including the departure from power of President Bashar Assad and his family,
		  the effective transition to a democratic, free, and secure country, and the
		  promotion of a prosperous future in Syria.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Syria Democracy Transition Act
			 of 2012.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					Sec. 3. Findings.
					Sec. 4. Statement of policy.
					TITLE I—Accelerating the pace of regime transition 
					Sec. 101. Imposition of sanctions on foreign financial
				institutions that conduct transactions with the Central Bank of
				Syria.
					Sec. 102. Exportation of petroleum, oil, and natural gas
				produced in Syria.
					Sec. 103. Prohibition on certain vessels landing in the United
				States; enhanced inspections.
					Sec. 104. Promotion of multilateral action at the United
				Nations.
					TITLE II—Promoting an effective transition
					Sec. 201. Report on opposition groups.
					Sec. 202. Identification and disposition of
				weapons.
					Sec. 203. Transition funding and termination of
				sanctions.
					Sec. 204. Designating an official coordinator.
					TITLE III—Creating a prosperous future
					Sec. 301. Syrian-American Enterprise Fund.
					Sec. 302. Additional measures to stimulate economic growth in
				Syria.
				
			2.DefinitionsIn this Act:
			(1)Account;
			 correspondent account; payable-through accountThe terms
			 account, correspondent account, and
			 payable-through account have the meanings given those terms in
			 section 5318A of title 31, United States Code.
			(2)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on Finance, the Committee on
			 Banking, Housing, and Urban Affairs, and the Committee on Foreign Relations of
			 the Senate; and
				(B)the Committee on
			 Ways and Means, the Committee on Financial Services, and the Committee on
			 Foreign Affairs of the House of Representatives.
				(3)Foreign
			 financial institutionThe
			 term foreign financial institution has the meaning of that term as
			 determined by the Secretary of the Treasury pursuant to section 104(i) of the
			 Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22
			 U.S.C. 8513(i)).
			3.FindingsCongress makes the following
			 findings:
			(1)On December 12,
			 2003, President George W. Bush signed the Syria Accountability and Lebanese
			 Sovereignty Restoration Act of 2003 (Public Law 108–175; 22 U.S.C. 2151 note)
			 in order to hold the Government of Syria accountable for its actions.
			(2)Current law in
			 the United States prohibits the Government of Syria from receiving assistance
			 from the United States because it has repeatedly provided support for acts of
			 international terrorism, as determined by the Secretary of State for purposes
			 of section 6(j)(1) of the Export Administration Act of 1979 (50 U.S.C. App.
			 2405(j)(1)) (as in effect pursuant to the International Emergency Economic
			 Powers Act (50 U.S.C. 1701 et seq.)) and other related statutes.
			(3)In 2006, the
			 Department of the Treasury issued a final ruling that imposes a special measure
			 against the Commercial Bank of Syria, a quasi-government bank, as a financial
			 institution of primary money laundering concern.
			(4)Since mass
			 peaceful demonstrations started on March 15, 2011, the Government of Syria, led
			 by President Bashar al-Assad, has responded by launching a violent crackdown,
			 committing human rights abuses, and violating its international obligations,
			 including the International Covenant on Civil and Political Rights, adopted
			 December 16, 1966, and the United Nations Convention Against Torture and Other
			 Cruel, Inhuman or Degrading Treatment or Punishment, done at New York December
			 10, 1984.
			(5)On April 15,
			 2011, Christof Heyns, the United Nations Special Rapporteur on extrajudicial,
			 summary, or arbitrary executions, stated that live ammunition has been used by
			 the Government of Syria against demonstrators in clear violation of
			 international law.
			(6)On April 29,
			 2011, President Barack Obama issued additional sanctions with respect to Syria,
			 stating that the Government of Syria's human rights abuses, including
			 those related to the repression of the people of Syria, manifested most
			 recently by the use of violence and torture against, and arbitrary arrests and
			 detentions of, peaceful protestors by police, security forces, and other
			 entities that have engaged in human rights abuses, constitute an unusual and
			 extraordinary threat to the national security, foreign policy, and economy of
			 the United States.
			(7)On May 6, 2011,
			 envoys of the 27 countries of the European Union agreed to impose sanctions on
			 the Government of Syria for the human rights abuses it is perpetrating,
			 including asset freezes and visa bans on 13 members of the Government of Syria
			 and an arms embargo on the country.
			(8)On May 18, 2011,
			 President Obama issued an executive order sanctioning senior officials of the
			 Syrian Arab Republic and their supporters, specifically designating seven
			 people: President Bashar al-Assad, Vice President Farouk al-Shara, Prime
			 Minister Adel Safar, Minister of the Interior Mohammad Ibrahim al-Shaar,
			 Minister of Defense Ali Habib Mahmoud, Head of Syrian Military Intelligence
			 Abdul Fatah Qudsiya, and Director of Political Security Directorate Mohammed
			 Dib Zaitoun.
			(9)On June 29, 2011,
			 the Department of the Treasury sanctioned the chief and deputy chief of Iran's
			 national police and the head of the Syrian Air Force Intelligence for providing
			 support to the Government of Syria in engaging in human rights abuses.
			(10)In July 2011,
			 supporters of President Bashar al-Assad attacked the embassies of the United
			 States and France, following demonstrations sanctioned by the Government of
			 Syria outside the embassy of the United States.
			(11)On August 11,
			 2011, the Department of the Treasury’s Office of Foreign Asset Control named
			 the Commercial Bank of Syria, a quasi-government bank, a Specially Designated
			 National. With this designation, all property and assets of the bank in the
			 United States or under control of United States persons, including overseas
			 branches, were frozen.
			(12)On August 18,
			 2011, President Obama stated, The future of Syria must be determined by
			 its people, but President Bashar al-Assad is standing in their way. His calls
			 for dialogue and reform have rung hollow while he is imprisoning, torturing and
			 slaughtering his own people. We have consistently said that President Assad
			 must lead a democratic transition or get out of the way. He has not led. For
			 the sake of the Syrian people, the time has come for President Assad to step
			 aside..
			(13)On November 12,
			 2011, the Arab League voted to suspend Syria from membership, based on
			 continuing violence and inability to adhere to a League-brokered plan.
			(14)On November 15,
			 2011, King Abdullah of Jordan became the first Arab leader to openly urge Mr.
			 Assad to step down, saying President Assad should step down and make
			 sure whoever comes behind me has the ability to change the status quo that
			 we're seeing.
			(15)On November 28,
			 2011, a report from the United Nations-backed Independent International
			 Commission of Inquiry on Syria concluded that the substantial body of
			 evidence gathered by the commission indicates that these gross violations of
			 human rights have been committed by Syrian military and security forces since
			 the beginning of the protests in March.
			(16)On January 17,
			 2012, President Obama made the following statement: We will continue to
			 consult very closely with Jordan to create the kind of international pressure
			 and environment that encourage the current Syrian regime to step aside so that
			 a more democratic process and transition can take place inside of
			 Syria..
			(17)On January 30,
			 2012, Secretary of State Hillary Clinton said that the status quo is
			 unsustainable; the longer the Assad regime continues its attacks on the Syrian
			 people and stands in the way of a peaceful transition, the greater the concern
			 that instability will escalate and spill over throughout the
			 region.
			(18)On January 28,
			 2012, the League of Arab States decided to suspend its international monitoring
			 mission due to escalating violence within Syria.
			(19)On February 4,
			 2012, the Russian Federation and People's Republic of China vetoed a United
			 Nations Security Council Resolution in support of the League of Arab States'
			 Plan of Action.
			(20)On February 13,
			 2012, the United Nation's High Commissioner for Human Rights said, The
			 failure of the Security Council to agree on firm collective action appears to
			 have emboldened the Syrian government to plan an all-out assault in an effort
			 to crush resistance with overwhelming force..
			(21)As of February
			 13, 2012, the United Nation estimates security forces of the Government of
			 Syria have killed well above 5,400 people, with tens of thousands, including
			 children, arrested and more than 18,000 reportedly still arbitrarily held in
			 detention. Approximately 25,000 people have sought refuge in other countries,
			 and more than 70,000 are estimated to have been internally displaced.
			4.Statement of
			 policyIt is the policy of the
			 United States—
			(1)to strongly
			 condemn the ongoing, widespread, and systemic violations of human rights
			 conducted by the authorities in Syria, including the use of force against
			 civilians, torture, extrajudicial killings, arbitrary executions, sexual
			 violence, and interference with access to medical treatment;
			(2)to support the
			 aspirations of the people of Syria for self-government based on democratic
			 political, civil, and religious rights;
			(3)to assure the
			 departure from power of Bashar al-Assad and his family, and facilitate a
			 peaceful transition to a representative and inclusive government that ensures
			 freedom, justice, and prosperity for all the people of Syria;
			(4)to promote an
			 effective transition to democracy by identifying and supporting organizations
			 in Syria that are representative of the Syrian people, make demonstrable
			 commitments to protect human rights, and religious freedom, reject terrorism,
			 cooperate with international counterterrorism and nonproliferation efforts, and
			 abstain from destabilizing neighboring countries;
			(5)to identify
			 weapons stockpiles and prevent the proliferation of conventional, biological,
			 chemical, and other types of weapons in Syria; and
			(6)to mobilize
			 international support for a post-Assad democratic and inclusive Government of
			 Syria.
			IAccelerating the
			 pace of regime transition 
			101.Imposition of
			 sanctions on foreign financial institutions that conduct transactions with the
			 Central Bank of Syria
				(a)In generalSubject to subsections (b), (c), and (d),
			 not later than 60 days after the date of the enactment of this Act, the
			 President shall—
					(1)prohibit the opening or maintaining in the
			 United States of a correspondent account or a payable-through account by a
			 foreign financial institution that the President determines has knowingly
			 conducted any financial transaction with the Central Bank of Syria; and
					(2)freeze and
			 prohibit all transactions in all property and interests in property of each
			 such foreign financial institution if such property and interests in property
			 are in the United States or are in the possession or control of a United States
			 person.
					(b)Exception for
			 sales of food, medicine, and medical devicesThe President may
			 not impose sanctions under subsection (a) on a foreign financial institution
			 for engaging in a transaction with the Central Bank of Syria for the sale of
			 food, medicine, or medical devices to Syria.
				(c)Applicability
					(1)In
			 generalExcept as provided in paragraph (2), subsection (a)
			 applies with respect to financial transactions commenced on or after the date
			 of the enactment of this Act.
					(2)Petroleum
			 transactionsSubsection (a) applies with respect to financial
			 transactions for the purchase of petroleum or petroleum products through the
			 Central Bank of Syria commenced on or after the date that is 180 days after the
			 date of the enactment of this Act.
					(d)Waiver
					(1)In
			 generalThe President may waive the application of subsection (a)
			 with respect to a foreign financial institution for a period of not more than
			 60 days, and may renew that waiver for additional periods of not more than 60
			 days, if the President determines and reports to the appropriate congressional
			 committees every 60 days that the waiver is necessary to the national security
			 interest of the United States.
					(2)FormA
			 report submitted pursuant to paragraph (1) shall be submitted in unclassified
			 form, but may contain a classified annex.
					102.Exportation of
			 petroleum, oil, and natural gas produced in Syria
				(a)Sanctions
					(1)In
			 generalExcept as provided in subsection (c), beginning 60 days
			 after the date of the enactment of this Act, the President shall impose the
			 sanctions described in section 6(a) of the Iran Sanctions Act of 1996 (Public
			 Law 104–172; 50 U.S.C. 1701 note) with respect to a person if the President
			 determines that the person knowingly, on or after the date of the enactment of
			 this Act, provides any service described in subsection (b) with respect to the
			 exportation of petroleum, oil, or liquefied natural gas to be refined or
			 otherwise processed outside of Syria if—
						(A)the Government of
			 Syria was directly and significantly involved in the development, extraction,
			 production, transportation, or sale of such petroleum, oil, or liquefied
			 natural gas in Syria; and
						(B)(i)the fair market value
			 of such petroleum, oil, or liquefied natural gas is $1,000,000 or more;
			 or
							(ii)during a 12-month period, the
			 aggregate fair market value of such petroleum, oil, or liquefied natural gas is
			 $5,000,000 or more.
							(2)Sanctioned
			 personsThe sanctions imposed on a person under paragraph (1)
			 shall also be imposed on any person against which such sanctions may be imposed
			 in accordance with section 5(c) of the Iran Sanctions Act of 1996 (Public Law
			 104–172; 50 U.S.C. 1701 note) as a result of the person's relationship with the
			 sanctioned person.
					(b)Services
			 describedThe services described in this subsection are—
					(1)refining or
			 otherwise processing petroleum, oil, or liquefied natural gas;
					(2)the provision of
			 ships or shipping services; or
					(3)financing,
			 brokering, underwriting, or providing insurance or reinsurance.
					(c)Exception for
			 underwriters and insurance providers exercising due diligenceThe
			 President may not impose sanctions under this section with respect to a person
			 on the basis of underwriting services or insurance or reinsurance provided by
			 the person if the President determines that the person has exercised due
			 diligence in establishing and enforcing official policies, procedures, and
			 controls to ensure that the person does not underwrite or enter into a contract
			 to provide insurance or reinsurance with respect to the exportation of
			 petroleum, oil, or liquefied natural gas in violation of subsection (a).
				103.Prohibition on
			 certain vessels landing in the United States; enhanced inspections
				(a)Prohibition on
			 certain vessels landing in the United StatesA vessel may not
			 knowingly land at any port in the United States to load or unload cargo or
			 engage in the trade of goods or services if the vessel entered a port in Syria
			 during the 180-day period preceding arrival of the vessel at the port in the
			 United States.
				(b)Enforcement;
			 enhanced inspectionsNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Homeland Security, in consultation
			 with the Secretary of the Treasury and the Secretary of Commerce, shall
			 prescribe regulations that—
					(1)require each
			 vessel requesting to land at a port in the United States to certify that the
			 vessel is not prohibited from landing at that port under subsection (a);
					(2)provide for, with
			 respect to any vessel that provides a false certification under paragraph
			 (1)—
						(A)the prohibition,
			 for a period of 2 years, on that vessel landing at a port in the United States;
			 or
						(B)the prosecution
			 of the owner of that vessel under title 18, United States Code, if the penalty
			 provided for under such title is greater than the penalty described in
			 subparagraph (A);
						(3)provide a
			 mechanism for identifying foreign ports at which vessels have landed during the
			 preceding 180-day period that have also landed at ports in Syria during that
			 period;
					(4)require enhanced
			 inspection of all vessels arriving at a port in the United States from a
			 foreign port identified under paragraph (3); and
					(5)set forth
			 procedures for inspecting each vessel described in paragraph (4) that are
			 sufficiently rigorous to establish whether the vessel was involved, during the
			 180-day period preceding the arrival of the vessel at the port in the United
			 States, in any activity that would be subject to sanctions under this Act or
			 any other provision of law.
					(c)National
			 security waiverThe Secretary of Homeland Security, in
			 consultation with the Secretary of the Treasury and the Secretary of Commerce,
			 may waive the application of subsections (a) and (b) with respect to a vessel
			 not earlier than 30 days after the Secretary of Homeland Security—
					(1)determines that
			 the waiver is in the national security interests of the United States;
			 and
					(2)submits to the
			 appropriate congressional committees a report describing the reasons for the
			 determination.
					(d)Port
			 definedFor purposes of this section, the term port
			 means a seaport.
				104.Promotion of
			 multilateral action at the United NationsThe President shall use the voice, vote, and
			 influence of the United States at the United Nations Security Council to urge
			 the Security Council to adopt resolutions—
				(1)freezing the assets of, and imposing a
			 travel ban on, all officials within the regime of Bashar Assad and all family
			 members of Mr. Assad;
				(2)implementing a
			 ban on passenger flights to and from Syria; and
				(3)restricting the
			 shipment of goods to or from Syria, including the insurance of such
			 shipments.
				IIPromoting an
			 effective transition
			201.Report on
			 opposition groups
				(a)In
			 generalNot later than 30 days after the date of the enactment of
			 this Act, the President shall submit to the appropriate congressional
			 committees a report on opposition groups in Syria.
				(b)ContentThe
			 report required under subsection (a) shall include—
					(1)an assessment of
			 ties between these groups and any designated foreign terrorist organizations
			 and individuals that pose a threat to the United States and its allies, and an
			 assessment of the potential of these groups to serve as part of a recognized
			 transitional government, including the Syrian National Council (SNC), the
			 National Coordination Commission of the Forces of Democratic Change (NCC), the
			 Free Syrian Army, and the Free Officers Movement; and
					(2)an assessment of
			 the military capacity of opposition forces in Syria, including organization,
			 quality and quantity of armaments, and need for and capability of utilizing
			 assistance.
					202.Identification
			 and disposition of weaponsNot
			 later than 30 days after the date of the enactment of this Act, the President
			 shall provide a briefing to the appropriate congressional committees on—
				(1)all known weapons
			 stockpiles of the Government of Syria, with particular focus on biological,
			 chemical, radiological, and nuclear weapons and missiles; and
				(2)a plan for the
			 identification, recovery, and disposition of such weapons.
				203.Transition
			 funding and termination of sanctions
				(a)Termination of
			 sanctionsThe requirements under sections 101, 102, and 103 to
			 impose sanctions shall no longer have force or effect with respect to Syria if
			 the President determines and certifies to the appropriate congressional
			 committees that—
					(1)President Bashar
			 Assad has been removed from power in Syria;
					(2)a democratic
			 transitional authority is in place in Syria; and
					(3)the Government of
			 Syria has—
						(A)ended its
			 campaign of violence against the people of Syria;
						(B)ceased support
			 for international terrorist groups and terrorist activities in Iraq, and has
			 been removed from the Department of State list of state sponsors of terrorism
			 under section 6 of the Export Administration Act (50 U.S.C. App. 2405(j) (as
			 continued in effect pursuant to the International Emergency Economic Powers
			 Act; 50 U.S.C. 1701 et seq.)), section 40 of the Arms Export Control Act (22
			 U.S.C. 2780), and section 620A of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2371); and
						(C)complied with
			 Syria’s commitments under relevant multilateral proliferation control
			 regimes.
						(b)Assistance To
			 support democratic transitionUpon making the certification
			 described in subsection (a), the President may establish a $50,000,000 Syrian
			 Stabilization Fund, to be drawn from amounts made available for Economic
			 Support Fund assistance and Non-proliferation, Anti-terrorism, Demining, and
			 Related programs assistance, to help support opposition groups and provide for
			 the recovery, identification, and destruction of weapons in Syria.
				(c)Notification
			 requirementNot later than 30 days after making the certification
			 described in subsection (a), the President shall submit to the appropriate
			 congressional committees a report detailing the assets frozen under section 101
			 and describing the criteria for releasing such assets.
				204.Designating an
			 official coordinatorThe
			 President shall expand the role of the Department of State's Special
			 Coordinator for Middle East Transitions to include Syria for purposes of
			 assisting in providing the certification under section 203(a) and coordinating
			 transition efforts in Syria.
			IIICreating a
			 prosperous future
			301.Syrian-American
			 Enterprise Fund
				(a)FindingsCongress
			 makes the following findings:
					(1)The Support for
			 East European Democracy (SEED) Act of 1989 (22 U.S.C. 5401 et seq.) created 10
			 Enterprise Funds with the expressed purpose of transforming the entrenched
			 command economies of the former Soviet Union to free markets through capital
			 injections in new businesses.
					(2)These Enterprise
			 Funds represented a new way of delivering economic assistance, placing pools of
			 public capital into the hands of private investment professionals to finance
			 entrepreneurs on a traditional business-to-business basis.
					(3)The first Fund
			 created, the Polish-American Enterprise Fund, made 50 equity investments
			 totaling $243,000,000, over 10,000 small business loans and 125,000 micro
			 loans, and eventually created a net asset base of $374,000,000.
					(4)Upon the closing
			 of the Polish-American Enterprise Fund, for the first time in the history of
			 United States foreign aid, a portion of the funds, $120,000,000, or half of the
			 initial grant, was returned to the United States taxpayer. The balance of the
			 remaining assets, with the consent of Congress and with the approval of the
			 Government of Poland, was transferred to the Polish-American Freedom Foundation
			 established by the Fund to further support the system transformation in
			 Poland.
					(5)Subsequent funds
			 included the following:
						(A)The
			 Hungarian-American Enterprise Fund, capitalized at $63,000,000 with an eventual
			 net asset base of $28,000,000.
						(B)The Czech and
			 Slovak-American Enterprise Fund, capitalized at $58,000,000 with an eventual
			 net asset base of $6,000,000.
						(C)The
			 Bulgarian-American Enterprise Fund, capitalized at $54,000,000 with an eventual
			 net asset base of $404,000,000.
						(D)The
			 Baltic-American Enterprise Fund, capitalized at $50,000,000 with an eventual
			 net asset base of $62,000,000.
						(E)The
			 Romanian-American Enterprise Fund, capitalized at $58,000,000 with an eventual
			 net asset base of $150,000,000.
						(F)The
			 Albanian-American Enterprise Fund, capitalized at $30,000,000 with an eventual
			 net asset base of $171,000,000.
						(G)The Western New
			 Independent States Enterprise Fund, capitalized at $139,000,000 with an
			 eventual net asset base of $90,000,000.
						(H)The Central
			 Asian-American Enterprise Fund, capitalized at $105,000,000 with an eventual
			 net asset base of $17,000,000.
						(I)The United
			 States-Russia Investment Fund, capitalized at $307,000,000 with an eventual net
			 asset base of $297,000,000.
						(6)Overall, the 10
			 funds received capital of $1,105,000,000, and created total net assets of
			 $1,612,000,000, for a return on the initial investment of 144 percent. Six of
			 these funds returned a portion of their public-sourced capital to the United
			 States Treasury and established charitable legacy foundations, whose collective
			 capital totals $652,000,000. These foundations allow for development activities
			 to continue long after the initial funds have been closed.
					(b)EstablishmentThe President is authorized to designate a
			 private, nonprofit organization (to be known as the Syrian-American
			 Enterprise Fund) to receive funds and support made available under this
			 section after making the certification in section 203(a) and determining that
			 such organization has been established for the purposes specified in subsection
			 (c). The President should make such designation only after consultation with
			 the leadership of each House of Congress.
				(c)PurposesThe purposes of the Syrian-American
			 Enterprise Fund are—
					(1)to help support
			 sustainable, equitable, and broad-based economic growth that generates business
			 and job creation and improves the livelihoods of the people of Syria;
					(2)to promote the
			 private sector and entrepreneurship in Syria, while considering the development
			 impact of investments and profitability of those investments, particularly in
			 small- and medium-sized enterprises, and joint ventures with participants from
			 the United States and Syria;
					(3)to promote
			 policies and practices conducive to strengthening the private sector in Syria
			 through measures including loans, microloans, equity investments, insurance,
			 guarantees, grants, feasibility studies, technical assistance, training for
			 businesses receiving investment capital, and other measures;
					(4)to promote good
			 corporate governance and transparency in Syria, foster competition, catalyze
			 productivity improvements in existing businesses, and strengthen local capital
			 markets; and
					(5)to promote
			 security through the creation of viable private business, which support job
			 creation in the private sector in Syria, and to further the creation of a
			 middle class in Syria.
					(d)Board of
			 directors
					(1)AppointmentThe
			 Syrian-American Enterprise Fund shall be governed by a Board of Directors,
			 which shall be comprised of 6 private citizens of the United States and 3
			 private citizens of Syria, appointed by the President of the United
			 States.
					(2)QualificationsMembers
			 of the Board of Directors shall be selected from among people who have had
			 successful business careers in private equity, banking, or finance that is
			 similar to the experience of individuals who previously served on the Board of
			 Directors of a successful Enterprise Fund established by the United States
			 Government on or after January 1, 1990.
					(e)Grants
					(1)In
			 generalThe President may use funds appropriated for the
			 Department of State, foreign operations, and related programs, notwithstanding
			 any other provision of law to carry out the purposes specified in subsection
			 (c) through the Syrian-American Enterprise Fund.
					(2)Eligible
			 programs and projectsGrants awarded under this section may only
			 be used for programs and projects that support the purposes set forth in
			 subsection (c).
					(3)Compliance
			 requirements
						(A)In
			 generalGrants may not be awarded to the Syrian-American
			 Enterprise Fund under this section unless the Fund agrees to comply with the
			 requirements under this section.
						(B)Grant
			 agreementThe grant agreement between the United States Agency
			 for International Development and the Syrian-American Enterprise Fund shall
			 state that the Fund shall end its reinvestment cycle not later than 15 years
			 after the Fund commences operations, unless the Secretary of State, in
			 consultation with the Administrator of the United States Agency for
			 International Development, and after consultation with the appropriate
			 congressional committees, determines that the Fund should be extended.
						(C)Prevention of
			 money laundering and terrorist financingThe grant agreement
			 between the United States Agency for International Development and the
			 Syrian-American Enterprise Fund shall state that the Fund shall comply with
			 procedures specified by the Secretary of State to ensure that grant funds are
			 not provided by the Fund to or through any individual, private or government
			 entity, or educational institution that advocates, plans, sponsors, engages in,
			 or has engaged in, money laundering or terrorist activity or, with respect to a
			 private entity or educational institution, that has as a principal officer of
			 the entity’s governing board or governing board of trustees any individual that
			 has been determined to be involved in or advocating money laundering or
			 terrorist activity or determined to be a member of a designated foreign
			 terrorist organization.
						(D)Disposition of
			 assetsThe assets of the Syrian-American Enterprise Fund at the
			 time the Fund is dissolved shall be returned to the General Fund of the United
			 States Treasury and used to reduce the debt of the United States. In the event
			 the assets of the Fund exceed the total amount appropriated or otherwise made
			 available to the Fund by the United States Government, any such excess funds
			 may be contributed to a charitable foundation for activities consistent with
			 the purposes specified in subsection (c).
						(f)Notification
					(1)In
			 generalNot later than 15 days before designating an organization
			 to operate as the Syrian-American Enterprise Fund pursuant to subsection (a),
			 the President shall provide the information described in paragraph (2) to the
			 Chairman and Ranking Member of the appropriate congressional committees.
					(2)InformationThe
			 information described in this paragraph is—
						(A)the identity of
			 the organization to be designated to operate as the Syrian-American Enterprise
			 Fund pursuant to subsection (b);
						(B)the names and
			 qualifications of the individuals who will comprise the initial Board of
			 Directors; and
						(C)the procedures
			 referred to in subsection (e)(3)(C) that will apply to the Syrian-American
			 Enterprise Fund for purposes of curtailing money-laundering and terrorist
			 financing activities.
						(g)Public
			 disclosure
					(1)Administrative
			 expensesNot later than 1 year after the Fund commences
			 operations, and annually thereafter until the Fund is dissolved, the Fund shall
			 submit to the appropriate congressional committees and make publicly available
			 a report detailing the administrative expenses of the Fund.
					(2)GAO
			 reportNot later than 3 years after the date of the enactment of
			 this Act, and every 3 years thereafter until the Fund is dissolved, the
			 Comptroller General of the United States shall submit to the appropriate
			 congressional committees a report assessing the activities of the Fund
			 in—
						(A)achieving the
			 stated goals of promoting private sector investment and employment in Syria;
			 and
						(B)identifying those
			 institutional or regulatory constraints that inhibit a more effective
			 application of Fund resources.
						(h)Operation
			 provisions
					(1)Applicable
			 provisionsSubsections (d)(5), (g), (h), (i), (k), (l), (m), (n),
			 (o), and (p) of section 201 of the Support for East European Democracy (SEED)
			 Act of 1989 (22 U.S.C. 5421) shall apply with respect to the Syrian-American
			 Enterprise Fund in the same manner as such provisions apply to Enterprise Funds
			 designated pursuant to subsection (d) of such section.
					(2)ReinvestmentReturns
			 on investments of the Syrian-American Enterprise Fund and other payments to the
			 Fund may be reinvested in projects carried out by the Fund without further
			 appropriation by Congress.
					(i)Best practices
			 and proceduresTo the maximum
			 extent practicable, the Board of Directors of the Syrian-American Enterprise
			 Fund should adopt the best practices and procedures used by Enterprise Funds,
			 including those for which funding has been made available pursuant to section
			 201 of the Support for East European Democracy (SEED) Act of 1989 (22 U.S.C.
			 5421).
				(j)Experience of
			 other enterprise fundsIn
			 implementing this section, the President shall ensure that the Articles of
			 Incorporation of the Syrian-American Enterprise Fund (including provisions
			 specifying the responsibilities of the Board of Directors of the Fund), the
			 terms of United States Government grant agreements with the Fund, and United
			 States Government oversight of the Fund are, to the maximum extent practicable,
			 consistent with the Articles of Incorporation of, the terms of grant agreements
			 with, and the oversight of the Enterprise Funds established pursuant to section
			 201 of the Support for East European Democracy (SEED) Act of 1989 (22 U.S.C.
			 5421) and comparable provisions of law.
				(k)Authorization
			 of appropriations
					(1)In
			 generalThere are authorized to be appropriated to the President
			 $100,000,000, to be drawn from amounts made available for Economic Support Fund
			 assistance, to provide funding for grants to the Syrian-American Enterprise
			 Fund, which shall be used for the purposes specified in subsection (b).
					(2)Availability of
			 fundsAmounts appropriated pursuant to paragraph (1) shall remain
			 available until expended.
					302.Additional
			 measures to stimulate economic growth in Syria
				(a)Review of
			 eligibility of Syria for the Generalized System of PreferencesNot later than 90 days after the President
			 makes the certification under section 203(a), the United States Trade
			 Representative shall conduct a review of the eligibility of Syria to be
			 designated as a beneficiary developing country under section 502 of the Trade
			 Act of 1974 (19 U.S.C. 2462).
				(b)Sense of
			 Congress on trade and investment agreement with SyriaIt is the sense of Congress that the United
			 States Trade Representative should, after the date the President makes the
			 certification under section 203(a), initiate negotiations with the Government
			 of Syria with respect to a trade and investment agreement between Syria and the
			 United States.
				
